DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to amendment filed 10/7/2021. Accordingly, claims 7, 14 and 20 were canceled and claims 1-6, 8-13 and 15-19 are pending for examining.

Examiner’s Statement of Reasons for Allowance
Claims 1-6, 8-13 and 15-19 are allowed.

The following is an examiner’s statement of reasons for allowance: Applicant’s invention is drawn to a method for providing dynamic RAM (DRAM) cache as second type memory in computing system in computing environment to enable convenient on-demand network access to a shared pool of configurable computing resources that are rapidly provisioned and released with minimal management effort or interaction with a provider of the service by eliminating the need for additional bit in DRAM for a directory (i.e., the method provide a novel solution for providing a DRAM as a cache as second type of memory by clearing a selected amount of bytes in a memory line using several spare bits of the DRAM, a data compression operation, or a combination, and storing a 
Applicant’s independent claims 1, 8 and 15 each recite, inter alia, a system for providing a dynamic random-access memory cache as second type memory in a computing environment with a structure as defined in the specification (pages 19-29) including a data compression operation wherein the data compression operation compresses the memory line equal to or less than 124 bytes and frees up to at least four bytes; and storing both a cache directory and data in the memory line, wherein the memory line is written to a first type memory and a second type memory and the DRAM cache is configured as a cache of the second type memory. These limitations, in combination of remaining claimed limitations, are neither taught nor suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

-Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUO H LI whose telephone number is (571)272-4183. The examiner can normally be reached Mon. Tue. and Thurs. 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUO H LI/Primary Examiner, Art Unit 2133